In the

       United States Court of Appeals
                    For the Seventh Circuit
                       ____________________ 
 
No. 16‐1052 
GEORGE B. MEUSER, 
                                                    Plaintiff‐Appellant, 

                                    v. 

CAROLYN W. COLVIN, 
Acting Commissioner of Social Security, 
                                                   Defendant‐Appellee. 
                       ____________________ 

            Appeal from the United States District Court for the 
             Southern District of Indiana, Evansville Division. 
       No. 3:15‐cv‐32 — William G. Hussmann, Jr., Magistrate Judge. 
                       ____________________ 

        ARGUED JULY 7, 2016 — DECIDED OCTOBER 3, 2016 
                   ____________________ 

   Before WOOD, Chief Judge, and BAUER and KANNE, Circuit 
Judges. 
   PER  CURIAM.  George  Meuser  suffers  from  schizophrenia 
and applied for Disability Insurance Benefits principally be‐
cause  of  that  impairment.  But  an  administrative  law  judge 
concluded  at  Step 2  of  the  5‐step  disability  analysis  that 
Meuser’s  schizophrenia  was  not  a  severe  impairment  and 




    
2                                                       No. 16‐1052 

denied  benefits  on  that  basis. A  magistrate  judge  presiding 
by consent, see 28 U.S.C. § 636(c), upheld that ALJ’s decision, 
but  Meuser  argues  that  it  rests  on  a  profound  misunder‐
standing of the medical evidence and thus is not supported 
by substantial evidence. We agree.  
                          I.  BACKGROUND 
    Meuser, who is 46 years old, was diagnosed with schizo‐
phrenia in 1996, and for 15 years he managed his symptoms 
with the antipsychotic drug Zyprexa. Throughout that time, 
from 1995 through March 2012, Meuser worked in the mail‐
room at a publishing company. Although he described him‐
self as “socially impaired somewhat,” he generally got along 
well with his coworkers. 
    But Meuser’s health began deteriorating in late 2011 after 
his pharmacist gave him the generic version of Zyprexa. Be‐
fore that switch, as evidenced by nearly two years of physi‐
cians’ progress notes, Meuser was sleeping eight to ten hours 
per night, was not experiencing side effects from his medica‐
tion,  and  was  showing  “good”  and  “euthymic”  mood  and 
affect,  meaning  neither  elevated  nor  depressed, 
see DORLAND’S  MEDICAL  DICTIONARY  655  (32d ed.  2012).  But 
after the drug substitution, Meuser started having insomnia 
and  would  sleep  only  four  to  six  hours  per  night.  He  said 
that  he  could  not  focus  at  work.  He  told  clinicians  that  an 
increased work load over the preceding six or seven months 
was causing him stress. Hoping that a break would improve 
his  symptoms,  Meuser  took  a  leave  of  absence  from  his  job 
in December 2011. He apparently was living with his parents 
at the time, and he continues to live with them. 




      
No. 16‐1052                                                                         3

    Meuser  changed  psychiatrists  in  January  2012.  At  that 
time he  began seeing Dr. Charles Rhoton,  who  rediagnosed 
Meuser’s  schizophrenia  from  “undifferentiated”  to  “para‐
noid type,” which involves “prominent delusions or audito‐
ry  hallucinations,”  see  AM.  PSYCHIATRIC  ASS’N,  DIAGNOSTIC 
AND  STATISTICAL  MANUAL OF  MENTAL  DISORDERS 313 (4th ed. 
text  revision  2000)  (DSM‐IV‐TR).  Dr. Rhoton  also  noted 
“[p]roblems  related  to  social  environment”  and  assessed 
Meuser’s Global Assessment of Functioning (GAF) score1 as 
61  to  70  with  “mild  symptoms.”  Dr. Rhoton  switched 
Meuser back to the brand‐name Zyprexa he was taking pre‐
viously  and  increased  his  dosage,  but  Meuser  did  not  fully 
improve.  Two  weeks  after  Dr. Rhoton’s  initial  assessment, 
Meuser reported that the increased dosage was causing him 
to sleep at least 12 to 14 hours a night. Meuser started taking 
a lower dosage, which helped, but still his sleep was “errat‐
ic.” Dr. Rhoton noted that Meuser’s mood was “mildly dys‐
thymic,” or mildly depressed, and his affect was “blunted,” 
meaning that Meuser exhibited a severe reduction in the in‐
tensity of his external expression of emotion, see DORLAND’S 
MEDICAL DICTIONARY at 582, 655. Dr. Rhoton now revised his 
diagnosis to be schizophrenia, undifferentiated type. 
    The  next  month  Meuser  reported  to  Dr. Rhoton  that  he 
was “doing pretty well,” had more energy, was falling asleep 
easier, and had “been getting out of the house a little more.” 
Dr. Rhoton  noted  that  Meuser  was  responding  well  to  his 
medication and that his mood and affect were normal. Nev‐
                                                 
      1 The American Psychiatric Association abandoned reliance on GAF 

scores  in  2013  with  the  publication  of  the  fifth  edition  of  its  Diagnostic 
and  Statistical  Manual  of  Mental  Disorders.  See Williams  v.  Colvin, 
757 F.3d 610, 613 (7th Cir. 2014). 




       
4                                                       No. 16‐1052 

ertheless, Meuser said, he was not feeling well enough to re‐
turn to work. Faced with the choice of returning to work or 
being  fired,  Meuser  decided  to  quit  his  job. At  his  next  ap‐
pointment with Dr. Rhoton at the end of March 2012, Meuser 
said he was doing “okay,” and Dr. Rhoton assessed his mood 
as dysthymic. 
    Meuser  had  applied  for  DIB  on  February  27,  2012,  and 
based on medical records through March 2012, psychologist 
F. Kladder,  an  agency  consultant,  opined  that  Meuser’s 
schizophrenia  was  not  a  severe  impairment.  He  noted  that 
Meuser’s  symptoms  had  been  well  controlled  for  over 
15 years and that, although his symptoms were not well con‐
trolled  with  generic  medication,  Meuser  was  again  “doing 
well’  after  switching  back  to  Zyprexa.  Dr. Kladder  checked 
boxes  indicating  only  mild  difficulties  in  activities  of  daily 
living,  social  functioning,  and  concentration,  persistence, 
and pace. A month later William Shipley, an agency consult‐
ant  with  a  Ph.D.  in  an  unspecified  field,  agreed  with 
Dr. Kladder’s assessment without explanation.  
     Meuser’s application for benefits then was denied initial‐
ly and on reconsideration. For the next year and a half, until 
his  hearing  before  the  ALJ,  Meuser  visited  Dr. Rhoton  six 
times as his symptoms waxed and waned. Although at each 
visit Meuser reported to Dr. Rhoton that he was “well,” “sta‐
ble,”  “fairly  well,”  or  “okay,”  Dr. Rhoton  noted  during  four 
of  those  visits  that  Meuser  was  exhibiting  a  blunted  affect, 
and on a fifth visit that he was dysthymic. Meuser continued 
to  complain  about  erratic  sleep.  In  November  2012,  for  ex‐
ample,  Meuser  reported  that  sleep  was  “an  issue”  but  said 
he did not want to change his medication. Then in February 
2013  he  reported  sleeping  only  three  or  four  hours  some 




      
No. 16‐1052                                                         5

nights and other nights twelve to fourteen hours. And as late 
as  August  2013  he  reported  sleeping  “poorly”  and  having 
difficulty  “falling  asleep  and  staying  asleep.”  But  Meuser 
did  not  report  “psychotic  symptoms”  or  “positive  symp‐
toms”  such  as  hallucinations,  paranoia,  or  “thought  broad‐
casting/insertion,”  see AM.  PSYCHIATRIC  ASS’N,  DIAGNOSTIC 
AND  STATISTICAL  MANUAL  OF  MENTAL  DISORDERS  94  (5th ed. 
2013) (DSM‐V). At Meuser’s last appointment before the Sep‐
tember  2013  hearing,  Dr. Rhoton  noted  that  his  “negative 
symptoms”  (i.e.,  limited  emotional  expression  and  disinter‐
est  in  work  or  social  activities)  “remain  prominent,”  see 
DSM‐V at 88. 
    A  week  after  this  appointment,  Dr. Rhoton  completed  a 
mental  residual  functional  capacity  assessment,  marking 
boxes for the degree of Meuser’s limitations in various cate‐
gories.  Dr. Rhoton  opined  that  Meuser,  in  addition  to  being 
“moderately”  limited  in  many  areas,  was  “markedly”  lim‐
ited  in  his  abilities  to  (1) maintain  attention  and  concentra‐
tion for extended periods, (2) regularly attend scheduled ac‐
tivities  and  be  punctual,  (3) “sustain  an  ordinary  routine 
without special supervision,” (4) “make simple work‐related 
decisions,”  (5) “ask  simple  questions  or  request  assistance,” 
(6) accept  instructions  and  criticism,  and  (7) set  realistic 
goals  and  make  plans.  Dr. Rhoton  further  opined  that 
Meuser was experiencing “extreme” limitations in  the abili‐
ties to (1) “work in coordination with or proximity to others 
without  being  distracted,”  (2) “complete  a  normal  workday 
and  workweek  without  interruptions  from  psychologically 
based  symptoms  and  …  perform  at  a  consistent  pace  with‐
out  an  unreasonable  number  and  length  of  rest  periods,” 
and  (3) “respond  appropriately  to  changes  in  the  work  set‐




    
6                                                      No. 16‐1052 

ting.” Dr. Rhoton wrote that these limitations had been pre‐
sent for over a year and a half, since February 2012. 
    Prior to the hearing Meuser submitted reports completed 
by  himself  and  his  parents  describing  his  functional  limita‐
tions.  Meuser’s  mother  described  how  Meuser’s  sleep  “is  a 
major problem.” She reported that he “only sleeps a couple 
of  hours  at  a  time,”  which  “causes  great  anxiety.”  She  said 
that Meuser’s chores included doing laundry, taking out the 
trash, caring for their two cats, and doing “odd jobs as need‐
ed  around  the  house.”  Weekly  he  also  prepares  meals  such 
as  canned  pasta  or  soup,  frozen  pizza,  burgers,  and  cereal. 
She said that he “only goes out to eat or out in public about 
every  two  weeks  when  he  sees  his  psychiatrist”  and,  even 
then,  needs  someone  with  him.  And,  his  mother  noted, 
Meuser  had  “become  extremely  reclusive”  and  “more  ob‐
sessed with TV and with NASCAR” since his symptoms re‐
turned.  She  said  that  Meuser  respects  authority  and  “gets 
along  with  others  when  with  them,  but  hardly  ever  goes 
near them.” Meuser’s father echoed these observations, say‐
ing that Meuser spends no time with others and has become 
more withdrawn. In Meuser’s own report, he recounted that 
his sleep is “not consistent,” and even if he does get a lot of 
sleep, he still feels tired. Meuser also reported difficulty with 
his short‐term memory and concentration. 
    Meuser then testified about his schizophrenia at the hear‐
ing before the ALJ in September 2013. He said that he cannot 
sleep more than three to five hours a night. This sleep depri‐
vation left  him so tired that he “couldn’t function” at work, 
and after quitting his job, Meuser said, his condition had not 
improved.  The  lack  of  sleep  also  affects  his  short‐term 
memory, Meuser explained, and thus he must write remind‐




      
No. 16‐1052                                                            7

ers  to  himself  or  rely  on  his  parents  to  help  him  remember 
things like doctor’s appointments. He also said that his par‐
ents help him with the laundry because he forgets clothes in 
the dryer. He said he would “really be in a bad spot” with‐
out  his parents. Meuser described his daily  activities  as do‐
ing house chores, doing laundry, and “sometimes” cooking. 
He  said  he  could  drive  but  had  not  ventured  beyond  Hen‐
derson, Kentucky, in the previous year (about 37 miles from 
his home in Princeton, Indiana). He stays “at home most of 
the  time,”  said  Meuser,  and  sometimes  does  not  leave  the 
house for days. He testified that he had become more social‐
ly  withdrawn,  and  that  he  had  no  close  friends,  only  ac‐
quaintances.  And  when  asked  about  his  reaction  to  social 
situations,  Meuser  said:  “I  just  don’t  even  want  to  be  there. 
It’s not anything specific with nervousness, or anything like 
that.  It’s  just,  shut  it  down,  don’t  even  go.  Don’t  even  think 
about it.” 
    The ALJ, in finding at Step 2 that Meuser’s schizophrenia 
was not a severe impairment, asserted that “[s]igns and find‐
ings  upon  objective  examination  simply  do  not  reflect  the 
presence  of  a  severe  physical  or  mental  impairment  that 
more  than  minimally  affects  claimant’s  ability  to  perform 
basic  work  functions.”  The ALJ  reasoned,  first,  that  Meuser 
had been “very stable” on Zyprexa for 14 years, with no side 
effects from the medication and GAF scores of 61 to 70. Sec‐
ond, after acknowledging what he described as “some com‐
plaints” from Meuser about his sleep while taking the gener‐
ic form of Zyprexa, the ALJ implied (without saying directly) 
that  Meuser  had  gotten  better  after  switching  back  to  the 
brand‐name  drug.  As  support  for  this  apparent  conclusion 
that Zyprexa effectively had controlled Meuser’s symptoms, 
the ALJ asserted that “[t]hroughout the record” Meuser had 




     
8                                                         No. 16‐1052 

“denied any psychotic symptoms” and in February 2013 had 
reported  having  “no  hallucinations  or  other  thought  prob‐
lems.” The ALJ suggested that, although Meuser had report‐
ed “some” problems with concentration and sleep in August 
2013,  his  condition  was  not  severe  at  the  time  because  “his 
schizophrenia  was  negative  and  he  was  doing  okay.”  The 
ALJ  gave  “little  weight”  to  Dr.  Rhoton’s  assessment  that 
Meuser had a number of marked or extreme limitations be‐
cause, the ALJ said, the assessment was “completely in con‐
trast” with the psychiatrist’s treatment  record. According  to 
the ALJ, Meuser himself had “reported to Dr. Rhoton he was 
doing  okay  with  negative  symptoms  remaining  prominent, 
no positive symptoms with Zyprexa.” The ALJ asserted that 
medical records from after Meuser’s onset date show “essen‐
tially normal findings” by his treatment providers and “did 
not  support  the  presence  of  a  severe  mental  impairment.” 
Instead, the ALJ declared, those records evidence only mild 
limitations, and thus the ALJ gave “significant weight” to the 
agency  consultants’  corresponding  views.  And  having  con‐
cluded  that  Meuser  did  not  satisfy  the  requirement  of  a  se‐
vere  impairment  at  Step  2,  the ALJ  denied  benefits  without 
addressing  the  three  remaining  steps,  see 20 C.F.R. 
§ 404.1520(a)(4)(ii). 
   The  Appeals  Council  denied  review,  thus  making  the 
ALJ’s ruling the final decision of the Commissioner of Social 
Security.  See  Liskowitz  v.  Astrue,  559  F.3d  736,  739  (7th  Cir. 
2009).  
                            II.  ANALYSIS 
   We  will  uphold  an  ALJ’s  decision  if  it  is  supported  by 
substantial evidence, but that standard is not satisfied unless 




      
No. 16‐1052                                                           9

the ALJ has adequately supported his conclusions. See Jelinek 
v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). 
     On appeal, Meuser first argues that a diagnosis of schiz‐
ophrenia  is  enough,  standing  alone,  to  satisfy  the  “severe 
impairment”  requirement  at  Step  2  because  that  diagnosis, 
by definition, requires “marked” social or occupational dys‐
function, see DSM‐V at 99. We have difficulty imagining how 
an uncontested diagnosis of schizophrenia (which describes 
Meuser’s situation) could not survive Step 2. An impairment 
is  “not  severe”  only  if  it  is  “a  slight  abnormality”  that  has 
“no  more  than  a  minimal  effect  on  the  ability  to  do  basic 
work  activities,”  SSR 96‐3p,  1996 WL 374181,  at *1  (July  2, 
1996),  such  as  “[u]nderstanding,  carrying  out,  and  remem‐
bering simple instructions,” “[r]esponding appropriately” to 
supervisors and co‐workers, and “[d]ealing with changes in 
a  routine  work  setting,”  20  C.F.R.  § 404.1521.  We  recently 
emphasized in rejecting an ALJ’s determination at Step 2 that 
a  claimant’s  impairments  were  not  severe,  “[t]he  Step  2  de‐
termination  is  ‘a  de  minimis  screening  for  groundless 
claims.’”  O’Connor‐Spinner  v.  Colvin,  2016  WL  4197915,  at *6 
(7th Cir.  Aug. 9,  2016)  (quoting  Thomas  v.  Colvin,  826 F.3d 
953, 960 (7th Cir. 2016)); see Newell v. Comm’r of Soc. Sec., 347 
F.3d  541,  546  (3d Cir.  2003);  Smolen  v.  Chater,  80 F.3d  1273, 
1290  (9th  Cir.  1996);  McDonald  v.  Sec’y  of  Health  &  Human 
Servs., 795 F.2d 1118, 1122 (1st Cir. 1986).  
   Essentially,  the  ALJ  has  conflated  Steps  2,  4,  and  5.  Alt‐
hough the ALJ could still find that Meuser, with medication, 
can  perform  work  and  is  not  disabled,  an  assessment  of  the 
functional  limitations  caused by an impairment is  more ap‐
propriate  for  Steps 4  and  5,  not  Step  2.  See,  e.g.,  Spiva  v. 
Astrue, 628 F.3d 346, 348 (7th Cir. 2010) (schizophrenia severe 




     
10                                                        No. 16‐1052 

but not disabling at Step 4); Milcanovic v. Colvin, 572 F. App’x 
587,  590–91  (10th  Cir.  2014)  (schizophrenia  severe  but  not 
disabling at Step 5); Ferguson v. Comm’r of Soc. Sec., 628 F.3d 
269,  271  (6th  Cir.  2010)  (schizophrenia  severe  but  not  disa‐
bling  at  Step  4);  Sultan  v.  Barnhart,  368  F.3d  857,  861–62 
(8th Cir.  2004)  (schizophrenia  severe  but  not  disabling  at 
Step 5); Matlock v. Barnhart, 90 F. App’x 208, 209–10 (9th Cir. 
2004)  (schizophrenia  severe  but  not  disabling  at  Step 4); 
Moore v. Sullivan, 895 F.2d 1065, 1068 (5th Cir. 1990) (schizo‐
phrenia  severe  but  not  disabling  at  Step  4).  But  see  Bunch  v. 
Heckler,  778  F.2d  396,  400–01  (7th  Cir.  1985)  (upholding  an 
ALJ’s Step 2 determination that claimant’s schizophrenia was 
not severe despite hospitalization due to “bizarre and with‐
drawn behavior,” reports of “auditory hallucinations and … 
frequent, intrusive and disturbing thoughts,” and a period of 
only  three  months  in  which  she  had  not  “heard  voices”). 
Meuser’s argument that his diagnosis alone is enough to sat‐
isfy the severity requirement is similar to an issue we recent‐
ly considered in O’Connor‐Spinner v. Colvin, 2016 WL 4197915 
(7th  Cir. Aug.  9,  2016),  concerning  a  diagnosis  of  major  de‐
pression.  In  that  case  we  rejected  the  ALJ’s  determination 
that  the  claimant’s  major  depression  was  not  a  severe  im‐
pairment at Step 2, noting that the determination “strikes us 
as nonsensical given that the diagnosis, by definition, reflects 
a practitioner’s assessment that the patient suffers from ‘clin‐
ically  significant  distress  or  impairment  in  social,  occupa‐
tional,  or  other  important  areas  of  functioning.’”  Id.  at  *6 
(quoting DSM‐IV‐TR at 356). 
    We need not resolve this issue, however, because the ALJ 
made  other  errors  that  alone  warrant  a  conclusion  that  the 
ALJ’s  decision  is  not  supported  by  substantial  evidence. 
First,  Meuser  argues,  correctly,  that  the  ALJ  fundamentally 




       
No. 16‐1052                                                         11

misunderstood  the  diagnosis  and  symptoms  of  schizophre‐
nia  by  focusing  solely  on  the  “positive  symptoms,”  such  as 
hallucinations,  and  thinking  that  “negative  symptoms” 
meant  no  symptoms.  For  example,  the  ALJ  reasoned  that 
Meuser’s description of his limitations is not fully credible in 
part because, although Meuser had problems with sleep, he 
“had no hallucinations or other thought problems” and “his 
schizophrenia was negative and he was doing okay” (empha‐
sis added). The ALJ’s mistaken understanding of the medical 
evidence  led  him  to  conclude  that  Meuser’s  mental  status 
was “essentially normal” when, in fact, Dr. Rhoton’s finding 
that  Meuser’s  “[n]egative  symptoms  remain  prominent” 
meant  just  the  opposite—that  his  emotional  expression  was 
impaired and he showed disinterest in work or social activi‐
ties.  Thus,  the  ALJ  improperly  played  doctor  when  he  ig‐
nored  expert  opinions  to  arrive  at  his  own,  incorrect,  inter‐
pretation  of  the  medical  evidence.  See  Stage  v.  Colvin, 
812 F.3d  1121,  1125  (7th  Cir.  2016);  Moon  v.  Colvin,  763  F.3d 
718, 722 (7th Cir. 2014).  
    The Commissioner does not explicitly deny that the ALJ 
misunderstood  the  meaning  of  “negative  symptoms”  but 
contends that any misunderstanding is harmless because the 
reference to “negative symptoms” in the medical record was 
merely  a  “single  notation”  on  which  the ALJ  did  not  place 
undue  weight.  To  the  contrary,  the  ALJ  clearly  misunder‐
stood the medical evidence and repeatedly relied on the lack 
of “positive” symptoms and the reference to negative symp‐
toms  to  conclude  that  Meuser’s  schizophrenia  was  not  se‐
vere.  The  Commissioner  further  argues  that  any  error  with 
respect  to  this  issue  was  harmless  because  Meuser  did  not 
show that any limitations lasted for 12 months as required to 
move on to Step 3, see 20 C.F.R. § 404.1509. But this duration 




    
12                                                        No. 16‐1052 

requirement  is  not  part  of  the  definition  of  “severe.”  See  id. 
§ 404.1520. Regardless, despite a perfunctory reference to the 
duration requirement, the ALJ did not rely on this rationale 
in  his  opinion,  so  the  Commissioner  cannot  now  rely  on  it. 
See SEC v. Chenery Corp., 318 U.S. 80, 87–88 (1943); Kastner v. 
Astrue, 697 F.3d 642, 648 (7th Cir. 2012). 
     The ALJ’s  misunderstanding  of  the  symptoms  of  schizo‐
phrenia was compounded, Meuser argues, when the ALJ ig‐
nored several notations that Meuser had a blunted or flat af‐
fect and a dysthymic mood, which are negative symptoms of 
schizophrenia,  see  DSM‐V  at  88.  We  agree.  An  ALJ  cannot 
recite  only  the  evidence  that  supports  his  conclusion  while 
ignoring contrary evidence. See Moore, 743 F.3d at 1124; Bates 
v.  Colvin,  736  F.3d  1093,  1099  (7th Cir.  2013).  This  “cherry‐
picking” is especially problematic where mental illness is at 
issue,  for  “a  person  who  suffers  from  a  mental  illness  will 
have better days and worse days, so a snapshot of any single 
moment  says  little  about  [his]  overall  condition.”  Punzio  v. 
Astrue,  630  F.3d  704,  710  (7th Cir.  2011).  Here  the  ALJ  ig‐
nored all six of Dr. Rhoton’s notations that Meuser exhibited 
a  blunted  affect  or  a  dysthymic  mood  from  February  2012 
through  August 2013  (a  period,  incidentally,  much  longer 
than 12 months).  
    Next,  Meuser  argues  that  the  ALJ  incorrectly  rejected 
Dr. Rhoton’s opinion that he was markedly or extremely lim‐
ited in several areas of functioning. Because Dr. Rhoton was 
Meuser’s  treating  psychiatrist,  his  opinion  was  entitled  to 
controlling  weight  if  “well‐supported  and  not  inconsistent 
with  other  substantial  evidence.”  Stage,  812  F.3d  at  1126; 
see Bauer v. Astrue, 532 F.3d 606, 608 (7th Cir. 2008). The ALJ 
rejected  Dr.  Rhoton’s  opinion  because  it  did  not  align  with 




       
No. 16‐1052                                                        13

his own, incorrect interpretation of the medical evidence; as 
such the ALJ’s refusal to give controlling weight to the opin‐
ion is not supported by substantial evidence.  
    Moreover, even assuming that there had been a reason to 
deny controlling weight to Dr. Rhoton’s opinion, the ALJ was 
“not  permitted  simply  to  discard  it.”  Scrogham  v.  Colvin, 
765 F.3d  685,  697  (7th  Cir.  2014).  Rather,  the  ALJ  was  re‐
quired to explicitly consider the details of the treatment rela‐
tionship  and  explain  the  weight  he  was  giving  the  opinion. 
See  20  C.F.R.  §  404.1527;  Yurt  v.  Colvin,  758  F.3d  850,  860 
(7th Cir. 2014). He did not. The Commissioner contends that 
the ALJ “properly weighed” Dr. Rhoton’s opinion “under the 
regulatory factors.” This contention is frivolous. The ALJ did 
not  mention  any  “regulatory  factors”  when  evaluating 
Dr. Rhoton’s opinion; the ALJ said only that the opinion mer‐
ited “little weight.” Looking at the factors, this conclusion is 
not  supportable.  Dr.  Rhoton  is  a  psychiatrist  and  for  a  year 
and  a  half  was  personally  responsible  for  treating  Meuser’s 
schizophrenia.  See  20  C.F.R.  §  404.1527(c)  (explaining  that 
more weight is given to opinions by specialists, to examining 
and  treating  relationships,  to  longer  treatment  relationships 
where  there  are  frequent  examinations);  Bauer,  532  F.3d 
at 608.  The  ALJ  instead  gave  “significant  weight”  to  the 
agency  consultants’  opinions,  but  these  consultants  did  not 
examine Meuser, they are not psychiatrists (though one was 
a  psychologist),  and  they  had  reviewed  only  a  fraction  of 
Meuser’s  treatment  records  that  were  available  before 
Meuser  submitted  additional  evidence.  See  Goins  v.  Colvin, 
764 F.3d 677, 680 (7th Cir. 2014) (criticizing ALJ’s reliance on 
consulting  physicians’  conclusions  that  were  based  on  in‐
complete  medical  record);  Campbell  v.  Astrue,  627  F.3d  299, 




    
14                                                         No. 16‐1052 

309 (7th Cir. 2010) (same). This error, too, is reason enough to 
remand the case. See Bauer, 532 F.3d at 608–09. 
   The  preceding  errors  are  sufficiently  serious  to  warrant 
remanding  the  case,  but  we note  additional  issues  that  the 
ALJ must address on remand. Meuser argues that the ALJ’s 
misunderstanding  of  the  medical  evidence  led  to  a  flawed 
finding  that  Meuser’s  testimony  about  the  severity  of  his 
schizophrenia  was  “not  fully  credible.”  The  Commissioner 
contends  that  Meuser  forfeited  any  challenge  to  the  ALJ’s 
credibility  finding  by  not  raising  it  in  the  district  court.  But 
the  credibility  finding  rests  entirely  on  the ALJ’s  misunder‐
standing  of  the  medical  evidence.  That  foundation  has  col‐
lapsed, and with it the adverse credibility assessment. There 
was no reason for Meuser to belabor the point by stating the 
obvious. 
     Meuser further contends that the ALJ overstated both the 
effectiveness of his medication and the extent of his daily ac‐
tivities.  Regarding  the  effectiveness  of  the  medication,  it  is 
true  that,  about  a  month  after  switching  back  to  Zyprexa, 
Meuser reported that he was “doing pretty well,” had more 
energy, was sleeping better, and was getting out of the house 
more. But “[t]here can be a great distance between a patient 
who responds to treatment and one who is able to enter the 
workforce.”  Scott  v.  Astrue,  647  F.3d  734,  739–40  (7th  Cir. 
2011). The ALJ acknowledged that Meuser reported “some” 
problems  with  sleep;  in  fact,  Meuser  consistently  com‐
plained about his sleep for over a year and a half, reporting 
as  late  as  February  2013  that  he  was  sleeping  only  three  or 
four hours  some  nights  and  twelve  to  fourteen  hours  other 
nights. The ALJ also emphasized that Meuser was “very sta‐
ble” on Zyprexa for 14 years, but this evidence was from be‐




       
No. 16‐1052                                                          15

fore the alleged onset date and therefore irrelevant. See Wiese 
v. Astrue, 552 F.3d 728, 731 (8th Cir. 2009). 
     And regarding the extent of Meuser’s daily activities, the 
ALJ determined that  Meuser was only  mildly limited  in ac‐
tivities  of  daily  living  and  in  social  functioning.  But  “[a]n 
ALJ cannot disregard a claimant’s limitations in performing” 
daily  activities.  Moss  v.  Astrue,  555  F.3d  556,  562  (7th  Cir. 
2009);  see  Craft  v.  Astrue,  539  F.3d  668,  680  (7th Cir.  2008). 
When  assessing  Meuser’s  activities  of  daily  living,  the  ALJ 
relied  on  Meuser’s  ability  to,  for  example,  do  laundry,  cook 
meals,  and  complete  chores,  but  the  ALJ  ignored  evidence 
that  Meuser  gets  help  with  the  laundry  from  his  parents 
when they retrieve the clothes he leaves in the dryer, that the 
meals  he  cooks  are  simple  and  prepackaged,  and  that  he 
rarely leaves the house. Meuser, after all, is not claiming that 
he  is  disabled  by  physical  limitations,  so  the  proper  focus—
ignored by the ALJ—is the effect of Meuser’s schizophrenia 
on  his  mental  functioning,  including  his  abilities  to  concen‐
trate,  perform  work  tasks  without  constant  supervision, 
maintain a consistent pace, and work around and with other 
persons. Whether or not he can pop a frozen dinner into the 
microwave  or  occasionally  clean  the  litterbox  is  irrelevant. 
Moreover, the ALJ asserted that Meuser was only mildly lim‐
ited  in  social  functioning  in  part  because  he  was  able  to 
spend  time  with  his  parents  and  he  got  along  well  with 
coworkers when he did  work. But the ALJ disregarded evi‐
dence  that  Meuser  was  “extremely  reclusive,”  that  he 
seemed to spend time only with his parents, and that his on‐
ly  interactions  with  coworkers  were  before  his  alleged  onset 
date. 




     
16                                                   No. 16‐1052 

                        III.  CONCLUSION 
   Because  the  ALJ  misunderstood  the  medical  evidence 
and  improperly  rejected  the  treating  psychiatrist’s  opinion, 
the ALJ’s  conclusion  that  Meuser  did  not  have  a  severe  im‐
pairment is not supported by substantial evidence. We there‐
fore  REVERSE  the  judgment  of  the  district  court  and 
REMAND the matter to the agency for further proceedings.